Exhibit Ratio of Earnings To Combined Fixed Charges And Preferred Stock Dividends The following table sets forth the calculation of our ratio of earnings to combined fixed charges and preferred stock dividends for the periods shown (dollars in thousands): For the Year Ended December 31, 2009 For the Year Ended December 31, 2008 For the Year Ended December 31, 2007 For the Year Ended December 31, 2006 For the Year Ended December 31, 2005 Net income before taxes $ 1,961,471 $ 372,157 $ 423,254 $ 101,354 $ 1,497 Add:fixed charges (interest expense) 1,295,762 1,888,912 1,926,465 1,055,013 568,560 Earnings as adjusted $ 3,257,233 $ 2,261,069 $ 2,349,719 $ 1,156,367 $ 570,057 Fixed charges (interest expense) + preferred stock dividend $ 1,314,263 $ 1,910,089 $ 1,947,958 $ 1,074,570 $ 583,153 Ratio of earnings to combined fixed charges and preferred stock dividends 2.48X 1.19X 1.21X 1.08X 0.98X(1) (1) The dollar amount of the deficiency below a ratio of 1:1 is $13.1 million.
